Citation Nr: 0613862	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-15 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant's substantive appeal to a November 1999 
rating decision that denied service connection for post-
traumatic stress disorder (PTSD) was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO letter decision 
that rejected, as untimely filed, the appellant's proffered 
substantive appeal of a November 1999 RO rating decision that 
had denied service connection for PTSD.  

The appellant filed a Notice of Disagreement (NOD) in regard 
to the RO's December 2002 letter decision in January 2003, 
and the RO issued a Statement of the Case (SOC) in March 
2003.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in May 2003.

The appellant testified before the undersigned Member of the 
Board in a hearing at the RO in October 2004.  A transcript 
of that testimony is of record.    


FINDINGS OF FACT

1.  An RO rating decision in November 1999 denied service 
connection for PTSD.  The appellant was notified of the 
decision in a letter dated December 8, 1999.

2.  The RO received the appellant's NOD in regard to the 
November 1999 rating decision on January 21, 2000.  The RO 
issued an SOC on December 10, 2001.

3.  The appellant filed a VA Form 9 that was received by the 
RO on November 27, 2002, two years after the rating decision 
and eleven months after the issuance of the SOC.
CONCLUSION OF LAW

The appellant's substantive appeal of the November 1999 
rating decision that denied service connection for PTSD was 
not timely.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The issue in this case is whether the appellant perfected an 
appeal to the Board in a timely manner as required by statute 
and regulation.  There is no allegation of missing records or 
documents, nor has any relevant argument been presented that 
requires additional evidentiary development of any kind.  As 
there is no dispute in regard to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is not applicable.  See e.g. Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of the respective duties of VA and 
the claimant in obtaining evidence, see Quartuccio v. 
Principi,  16 Vet. App. 183 (2002), and there is no 
reasonable possibility that any further assistance by VA in 
developing evidence would help the appellant to substantiate 
his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
Sabonis v. Brown, 6 Vet App. 426, 439 (1994) (remands that 
would only result in additional burdens being placed on VA 
with no benefit flowing to an appellant are to be avoided).

Accordingly, it is not prejudicial to the appellant for the 
Board to decide this matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
 
II.  Analysis

The issue in this case is whether the appellant filed a 
timely substantive appeal in regard to a November 1999 RO 
rating decision that denied service connection for PTSD.  The 
formality of perfecting an appeal to the Board is a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both an NOD and a Substantive Appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an Agency of Original 
Jurisdiction (AOJ), are set out fully in statute and 
regulations.  An appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The claimant is afforded a 
period of sixty days from the date the SOC is mailed to file 
the formal appeal, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC, and the date of mailing of the determination 
will be presumed to be the same as the date of that letter, 
for purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).  

An extension for filing a substantive appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303.  

If a claimant fails to file a substantive appeal in a timely 
manner, he is statutorily barred from appealing the RO's 
decision.  Roy, 5 Vet. App. at 556 (1993).  However, while 
the AOJ may close the case for failure to respond after 
receipt of the SOC, questions as to the timeliness and 
adequacy of the response are determined by the Board.  
38 U.S.C.A. § 7105(d)(3).

In this case, the determination being appealed is an RO 
rating decision dated November 24, 1999.  The file contains a 
letter dated December 8, 1999, in which the RO advised the 
appellant of the rating decision of November 1999.  The 
appellant filed an NOD that was received by the RO on January 
21, 2000.  The RO issued an SOC on December 3, 2001; the RO 
sent the SOC to the appellant on December 10, 2001, with a 
cover letter, a VA Form 9, and a discussion of his appeals 
options.

Pursuant to the statutes and regulations cited above, the 
appellant was required to file a substantive appeal within 
one year of the issuance of the determination being appealed 
(i.e., not later than December 8, 2000) or within sixty days 
of the mailing of the SOC (i.e., not later than February 10, 
2002), whichever was later.  The appellant's substantive 
appeal (VA Form 9, dated October 31, 2002, with enclosures) 
was not received at the RO until November 27, 2002, nine 
months after the appeals period ended.

An application for review on appeal shall not be entertained 
unless it is in conformity with 38 U.S.C.A. Chapter 71.  
38 U.S.C.A. § 7108.  Accordingly, since the appellant's 
application for review of the RO's November 1999 rating 
decision is not in conformity with  38 U.S.C.A. Chapter 71, 
it must be rejected as a matter of law.

As noted above, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  However, 
review of the claims file discloses no correspondence from 
the appellant to VA during the appeals window that can be 
construed as a request for such an extension.

The record does not show, and the appellant has not argued, 
that VA failed to advise the appellant of the procedures 
required to perfect an appeal, nor does the record show any 
correspondence from the appellant to VA during the appeals 
period that could be construed as a timely substantive 
appeal.  Rather, the appellant has stated that he believed he 
had one year from the issuance of the Statement of the Case 
(i.e., until December 2002) to perfect his appeal, and that 
his Substantive Appeal, received in November 2002, should 
accordingly be accepted as timely.  In fact, the Board notes 
that an attorney submitted a letter to the RO in January 2003 
questioning why a substantive appeal was rejected as untimely 
that was submitted within one year of the SOC. 

In regard to the appellant's argument that he was confused 
about the appeals period, the Board notes that the RO sent 
the SOC to the appellant with a cover letter (dated December 
10, 2001) that clearly notified the appellant that if he 
desired to continue his appeal he would need to file a VA 
Form 9 (enclosed with the letter).  The letter specifically 
asked the appellant to read the instructions on the VA Form 9 
very carefully, since these would inform him what he would 
need to do and how much time he would have to do it.  The 
Board also notes that the appellant's former service 
representative sent a letter to the appellant dated December 
19, 2001, drawing the appellant's attention to the procedures 
and time limits that would be required to perfect his appeal.  
The Board accordingly finds that the appellant was in fact 
advised of appellate procedures, including time limits for 
filing.  

During his testimony before the Board in October 2004, the 
appellant stated that he may have been confused about the 
filing deadline because he had a stroke in 1995 or 1997 with 
consequent memory loss.  However, there is no indication in 
the record that the appellant was incompetent to tend to his 
claim during the appeals window, and there is accordingly no 
basis on which the Board can consider equitable tolling of 
the appeals window.  During the hearing, the appellant's 
service representative argued that the VA letters to the 
appellant provided conflicting guidance regarding the appeals 
period, and that the appellant should accordingly be afforded 
some latitude in the filing of his appeal; however, a careful 
review of the clams file does not disclose any VA 
correspondence to the appellant that could be considered 
conflicting or ambiguous.

In a closely related matter, the Board notes that the merits 
of the appellant's entitlement to service connection for PTSD 
have continued to be adjudicated even though his substantive 
appeal to the November 1999 rating decision was rejected as 
untimely.  In July 2003 the appellant's representative 
submitted additional evidence and asked that the evidence be 
considered as part of a new reopened claim for service 
connection for PTSD.  Thereafter, the RO began development of 
the new reopened claim, and issued rating decisions in 
October 2003 and April 2004 denying reopening of the claim 
based on findings that the newly submitted evidence was not 
material.  The point here is that the appellant continues to 
have opportunities to present evidence in regard to the 
merits of the underlying claim, and he has availed himself of 
those opportunities.    

In summary, in the absence of a timely substantive appeal, 
the petition for appellate review of the issue of service 
connection for PTSD is rejected in accordance with 
38 U.S.C.A. § 7108.  Further, in the absence of a timely 
appeal, the November 1999 rating decision denying service 
connection for PTSD is final.  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).


ORDER

A substantive appeal having not been timely filed in regard 
to the rating November 1999 rating decision that denied 
service connection for PTSD, the petition for appellate 
review of that decision is denied. 


___________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


